DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 20090177457 A1), hereinafter Dai.

Regarding claim 11:
Dai discloses method of operating an integrated circuit, the method comprising: 

with transmit data path circuitry (Fig. 1, DBUF 106)  in the integrated circuit, receiving data signals (Fig. 1, output of DMUX 124) from the serializer and generating corresponding output data (Fig. 1, DATAP, DATAN at output of DMUF 106) (See paragraph  [0018] ) ; 
with a calibration circuit (Fig. 1, DCD calibration circuit 114 and unit 108 together are claimed duty cycle distortion calibration circuit) in the integrated circuit, receiving the output data from the transmit data path circuitry (Paragraph [0018], circuit 114 receives the output data via multiplexers 122a and 122b which pass on the data signals to circuit 114, see paragraphs [0018] and [0025]]);; 
with the calibration circuit, generating a clock duty cycle correction signal that mitigates clock duty cycle distortion in the output data (Fig. 1, output of unit 110 mitigates clock duty cycle distortion in the output data; Paragraphs [0015]- [0018]); and with the calibration circuit, generating a data duty cycle correction signal that mitigates data duty cycle distortion in the output data (Fig. 1, output of unit 112 mitigates data duty cycle distortion in the output data; Paragraphs [0015]- [0018]), wherein the data duty cycle correction signal is different than the clock duty cycle correction signal (Paragraphs [0015]- [0018] ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Amirkhany et al. (US 20190272804 A1), hereinafter Amirkhany.

Regarding claim 16:
Dai discloses transmit circuitry (Fig. 1), comprising: 
a serializer circuit(Fig. 1, Circuits in series starting with circuit receiving input TX Parallel data/ test pattern upto Data Mux 124 together are claimed serializer circuit) (See paragraphs  [0017], [0018]); 
a circuit (Fig. 1, DBUF 106)  configured to receive signals (Fig. 1, output of DMUX 124) from the serializer circuit (See paragraph  [0018] ); 

a clock duty cycle correction circuit  (Fig. 1, unit 104) configured to output a clock signal to the serializer circuit (Fig. 1, output of 104, CLKP and CLKN is claimed clock signal); and  
30a calibration circuit (Fig. 1, DCD calibration 114, unit 108 and multiplexers 122a and 122b together are claimed calibration circuit) configured to receive output signals from the circuit and to generate a clock duty cycle correction signal (Fig. 1, Clock DCD control) that controls the clock duty cycle correction circuit and a data duty cycle correction signal(Fig. 1, Data DCD control)  that controls the circuit (Fig. 1, output of unit 110 mitigates clock duty cycle distortion in the output data; Paragraphs [0015]- [0018]); and with the calibration circuit, generating a data duty cycle correction signal that mitigates data duty cycle distortion in the output data (Fig. 1, output of unit 112 mitigates data duty cycle distortion in the output data; Paragraphs [0015]- [0018]), wherein the data duty cycle correction signal is different than the clock duty cycle correction signal (Paragraphs [0015]- [0018] ).
However, Dai fails to explicitly disclose that the circuit comprises a predriver circuit configure to receive signals from the serializer circuit and a driver circuit configured to receive signals from the pre-driver circuit.
Amirkhany discloses a transmitter comprising a predriver circuit (Fig. 3A, predriver 130) configure to receive signals from the serializer circuit (Fig. 3A, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Dai’s output buffer circuit would comprise a predriver circuit configure to receive signals from the serializer circuit and a driver circuit configured to receive signals from the pre-driver circuit as disclosed by Amirkhany, thereby resulting in the claimed invention, so that output of the driver is provided to the calibration circuit and the data duty cycle correction signal that controls the predriver circuit, as claimed. It would have been obvious because predriver and driver stages in a transmitter allow for better signal transfer between various stages of the transmitter, allowing for a higher quality transmission signal.

Regarding claim 17:
Dai and Amirkhany disclose all limitations of claim 16 above. Dai further discloses the transmit circuitry, wherein the calibration circuit comprises: 
a detector (Fig. 1, unit 114 is claimed detector, since it receives signal at its input, i.e. has to detect the input) (See paragraphs [0015]-[0019]); and 
a control circuit (Fig. 1, controller 108) configured to receive signals from the detector and to generate the clock duty cycle correction signal (Fig. 1, output of unit 110) and the data duty cycle correction signal(Fig. 1, output of unit 112) (See paragraphs [0015]-[0019]).

Regarding claim 18:
Dai and Amirkhany disclose all limitations of claim 17 above. Dai further discloses the transmit circuitry, wherein the detector comprises: 
an input polarity multiplexer (Fig. 1, multiplexers 122a and 122b are together claimed “input poilarity multiplexer” because they receive polarized data, DATAP and DATAN) (see paragraphs [0018] and [0025]); 
a low-pass filter (Fig. 1, 116a and 116b together are claimed low pass filter) configured to receive signals from the input polarity multiplexer (See paragraph [0018]); and 
a comparator configured to receive signals from the low-pass filter (Fig. 1, op-amp 118 compares signals and is thus claimed comparator; see paragraph [0018]).

Regarding claim 20:
Dai and Amirkhany disclose all limitations of claim 17 above. Dai further discloses the transmit circuitry, wherein the serializer circuit comprises: 
a first input multiplexer (Fig. 1, multiplexer receiving even data is claimed first input multiplexer)( See paragraph [0018]);  
31a second input multiplexer(Fig. 1, multiplexer receiving odd data is claimed first input multiplexer)( See paragraph [0018]); and 
an output multiplexer (Fig. 1, Data Mux 124) configured to receive signals from the first and second input multiplexers, wherein the output multiplexer is controlled by the clock signal (Fig. 1, CLKP and CLKN input to mux 124), and .

Allowable Subject Matter
4.	Claims 1-10 are allowed.
Claim 1 is drawn to an integrated circuit comprising a serializer circuit which receives a clock signal and a transmit data path circuitry configured to receive data signals from the serializer circuit and to generate corresponding output data. A duty cycle distortion calibration circuit is configured to receive only the output data from the transmit data path circuitry and to generate calibrated settings, wherein the calibrated settings mitigate clock duty cycle distortion in the output data by controlling the clock signal, and wherein the calibrated settings mitigate data duty cycle distortion in the output data by controlling the transmitter data path circuitry. Closest prior art of record, Dai discloses a circuit for dutry cycle correction with a serializer and transmit data path circuitry and duty cycle distortion calibration circuit. However, prior art of record fails to disclose either alone or in combination, the duty cycle distortion calibration circuit configured to receive only the output data from the transmit data path circuitry and to generate calibrated settings, wherein the calibrated settings mitigate clock duty cycle distortion in the output data by controlling the clock signal, and wherein the calibrated settings mitigate data duty cycle distortion in the output data by 

5.	Claims 12-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ding (US 8462906 B1) discloses detection and correction of transmitter duty cycle distortion.
	Zhao et al. (US 20190123728 A1) discloses calibration of clock for a transmitter.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637